Citation Nr: 0928363	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  97-24 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the residuals of a back 
injury.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from September 1973 to June 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Atlanta, Georgia, denying the claim on appeal.  This claim 
was previously remanded by the Board in July 1998, January 
2004, and October 2006 for additional evidentiary 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that service connection is warranted for 
residuals of a back injury.  This claim has been remanded by 
the Board three times to obtain service treatment records and 
other records for this Veteran.  Upon extensive effort on the 
part of the RO, copies of the Veteran's service treatment 
records were finally obtained and incorporated into the 
Veteran's claims file in June 2009.  

The service treatment records show that the Veteran was 
diagnosed with a possible back strain in May 1975.  A 
November 1975 record indicates that the Veteran had pain in 
the paraspinal region of the lumbar spine as a result of 
heavy lifting.  In the context of receiving treatment during 
service, a November 1975 physical therapy note reflects that 
he had been suffering from recurrent back pain for the past 
six months.  However, there are no subsequent records of 
treatment for a back disorder, and according to his January 
1978 separation examination, the Veteran's spine was normal 
upon separation.  Thus, while the records reveal back 
treatment in 1975, they do not demonstrate that the Veteran 
had a chronic back injury during service.  

Based on the above records, the Board finds that the Veteran 
must be afforded a VA examination for the purpose of 
determining etiology and/or onset of his back disability.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

Here, there record shows evidence of an in-service back 
injury and significant in-service care.  Further, a July 1996 
VA general examination reflects that the Veteran was 
diagnosed with a lumbosacral strain and the examiner noted 
the Veteran's report of back problems since service, which 
indicates the Veteran's symptoms "may" be related.  With 
respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a 
low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service.  As 
such, the Board finds that the Veteran must be afforded an 
opportunity to appear for a VA examination of the lumbar 
spine before appellate review may proceed on this claim.  
McLendon.

Accordingly, the case is REMANDED for the following action:

1. The AMC should schedule the Veteran for 
a VA examination to determine the nature 
and etiology of any back disability found 
to be present.  All testing deemed 
necessary by the examiner should be 
performed and the results reported in 
detail.  The claims folder must be 
available for review by the examiner.  For 
any back disability found, the examiner 
must state whether it is at least as 
likely as not that it was incurred in 
service, is otherwise causally related to 
service, to include the whether the 
condition had its onset in service.  In 
offering this assessment, the examiner 
must address the evidence of the Veteran's 
in-service care for back problems and must 
acknowledge and discuss his report of a 
continuity of back problems since service.  
A complete rationale for all opinions 
should be set forth in a legible report.  

2.  Then readjudicate the appeal.  If 
service connection remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

